DETAILED ACTION
Claims 14 and 17-19 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 11, 12, 13, and 11 of U.S. Patent No. 10,955,272. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 12, 13, and 11 of U.S. Patent No. 10,955,272 are a broader recitation of respective claims 14, 17, 18, and 19 of the instant application.
Furthermore, it is noted by the Examiner that the phrases “sensing flow characteristics associated with the feed flow of the liquid”, “sensing recirculating characteristics associated with the recirculating flow of the liquid”, and “sensing flow characteristics associated with the overpressure flow of the liquid” of claims 14, 17, 18, and 19 of the instant application are inherently taught by the phrases “a first flow sensor for receiving the feed flow of the liquid”, “a second flow sensor for receiving the recirculating flow of the liquid”, and “a third flow sensor for receiving the overpressure flow of the liquid” as a flow sensor inherently senses characteristics, e.g. the flow rate, of the flow it is measuring.

Allowable Subject Matter
Claims 14 and 17-19 would be allowable if rewritten or amended to overcome the rejections under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14 and 17-19, Ramsay (US PGPUB 2010/0100654 A1, hereinafter Ramsay) represents the best art of record. However Ramsay fails to encompass all of the limitations of independent claim 14.
Specifically, Ramsay teaches a flow monitoring system (see Fig. 2 and [0033]), comprising: a source of pressurized liquid (see Fig. 2, considered as part of the physical process 208); a first flow sensor (238); a second flow sensor (240); a third flow sensor (242); and an electronic circuit (234/236/204/202/200) including: a first alarm that is activated if the first flow sensor detects that the flow is below a predetermined minimum flow rate (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected); a second alarm that is activated if the second flow sensor detects abnormal flow (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected); and a third alarm that is activated if the third flow sensor detects the an abnormal flow (see [0033], flow computers has alarm conditions including high/low flow or if overpressure is detected).
Ramsay fails to teach a flow monitoring system comprising: a source of pressurized liquid capable of providing a feed flow of the liquid, or a recirculating flow of a liquid, or an overpressure flow of the liquid, or combinations thereof; a first flow sensor for receiving the feed flow of the liquid and sensing flow characteristics associated with the feed flow of the liquid; a second flow sensor for receiving the recirculating flow of the liquid and sensing recirculating characteristics associated with the recirculating flow of the liquid; a third flow sensor for receiving the overpressure flow of the liquid; and sensing flow characteristics associated with the overpressure flow of the liquid; and an electronic circuit including: a first alarm that is activated if the first flow sensor detects that the feed flow is below a 
Hence the best prior art or record fails to teach the invention as set forth in independent claim 14 and the examiner can find no teachings for a flow monitoring system as specifically claimed, which in particular claims a third flow sensor for receiving the overpressure flow for the liquid and sensing flow characteristics associated with the overpressure flow of the fluid and wherein an alarm is provided when overpressure flow is detected, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855